NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted March 19, 2014*
                               Decided March 19, 2014

                                        Before

                        RICHARD A. POSNER, Circuit Judge 

                        MICHAEL S. KANNE, Circuit Judge

                        JOHN DANIEL TINDER, Circuit Judge

No. 13‐3339

CRAIG J. CESAL,                                Appeal from the United States 
     Plaintiff‐Appellant,                      District Court for the Southern District 
                                               of Illinois.
      v.
                                               No. 11‐927‐GPM
FEDERAL PRISON INDUSTRIES, INC.
and FEDERAL BUREAU OF PRISONS,                 G. Patrick Murphy,
      Defendants‐Appellees.                    Judge.

                                      O R D E R

      After Craig Cesal, a federal inmate, was injured at a prison job in 2008 at the
Federal Correctional Center in Pekin, Illinois, he received compensation while he was
unable to do heavy‐duty work. He sued Federal Prison Industries, Inc. (a government
corporation that employs federal inmates, see United States v. Demko, 385 U.S. 149,



      *
       After examining the parties’ briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2)(C).
No. 13‐3339                                                                           Page 2

149–50 (1966)) and the Federal Bureau of Prisons, contending that, under the Inmate
Accident Compensation Act, 18 U.S.C. § 4126(c)(4), they wrongly ended his accident
compensation when he was transferred to another prison. The district court dismissed
the case for failure to state a claim, reasoning that compensation for his injury
terminated when Cesal was transferred from Pekin. Because Cesal’s right to
compensation for his Pekin injury ceased after his transfer, we affirm the judgment.

        According to Cesal, he injured his spine in 2008 while lifting a heavy door at his
metal‐welding job at Pekin. He received lost‐time wages for the four weeks he was
unable to work before he received a new, light‐duty job at the same pay rate. Three
years later he was transferred to the federal prison in Greenville, Illinois, for reasons
unrelated to his injury. He received a work assignment at Greenville’s electrical shop in
May 2011. But because he was still limited to a light‐duty job and no light‐duty
positions were available, he has been unable to work at Greenville. He applied twice for
lost‐time wages, and a prison administrator at Greenville denied both requests. He
administratively appealed those denials, but the prison rejected them as untimely. 

       Cesal then sued under the Inmate Accident Compensation Act and its
regulations, see 28 C.F.R. § 301.204(b), alleging that Greenville’s prison administrators
should not have denied his application for lost‐time wages, and requesting lost‐time
wages until a light‐duty work assignment becomes available at Greenville. The
defendants moved to dismiss, arguing that the Act does not create a private right of
action, that they had sovereign immunity, and that Cesal did not timely exhaust his
administrative remedies. Cesal responded by arguing that the federal common law
created a cause of action under the Act and that one of his two administrative appeals
was timely.

        The district court dismissed the complaint after concluding that Cesal became
ineligible for lost‐time wages for his Pekin injury when he was transferred to
Greenville. It explained that inmates are entitled to lost‐time wages for an injury only
while they remain at the prison where they suffered that injury. See 28 C.F.R. §§ 301.202
to 301.204. Once an inmate, like Cesal, transfers to another prison for reasons unrelated
to the injury, the prisoner is no longer entitled to compensatory pay for that injury. 28
C.F.R. § 301.204(a)(2). Cesal moved the court to reconsider, arguing that the defendants
did not raise the ground that the court relied on and that he is eligible for lost‐time
wages so long as he is still in federal prison. The court denied his motion, reiterating its
earlier reasoning for dismissing the complaint.
No. 13‐3339                                                                          Page 3

       On appeal Cesal argues that he is entitled to ongoing lost‐time wages because
Greenville has not been able to place him in a job that his work‐related injury allows
him to perform. He also argues that the district court improperly granted the
defendants’ motion to dismiss on a ground that the defendants did not raise.

        We begin with two procedural observations. First, the district court permissibly
evaluated whether Cesal’s complaint fails to state a claim, even though the defendants
had not raised that specific ground for dismissal. Under 42 U.S.C. § 1997e(c)(1), a
district court may sua sponte dismiss for failure to state a claim a prisoner’s suit seeking
compensation for injuries during imprisonment, as this suit does. See Jones v. Bock, 549
U.S. 199, 214 (2007). Second, a prisoner who seeks judicial review of an administrative
denial of lost‐time wages may proceed only under the Administrative Procedures Act, 5
U.S.C. §§ 701–06. See Thompson v. United States, 492 F.2d 1082, 1084 n.5 (5th Cir. 1974).
Judicial review under that Act is confined to determining whether the administrative
decision to deny lost‐time wages was arbitrary and capricious. Id.

        The district court correctly dismissed Cesal’s complaint because, based on his
own allegations, the prison administrator’s denial of compensation was not arbitrary
and capricious. The Inmate Accident Compensation Act provides compensation for
inmates injured “in any industry or in any work activity in connection with the
maintenance or operation of the institution in which the inmates are confined.” 18
U.S.C. § 4126(c)(4); see Demko, 385 U.S. at 152; Paschal v. United States, 302 F.3d 768, 769
(7th Cir. 2002). The regulations that govern the administration of the Act (which Cesal
does not challenge) mandate that “the inmate shall receive lost‐time wages until the
inmate . . . [i]s transferred to another institution for reasons unrelated to the work
injury.” 28 C.F.R. § 301.204(a)(2) (emphasis added). Cesal acknowledges that he was
transferred to Greenville for reasons unrelated to the injury, so by virtue of that transfer
his eligibility for benefits arising from his Pekin injury has been extinguished. He thus
cannot state a claim that the defendants’ denial of benefits was arbitrary or capricious.

       Accordingly, the district court’s dismissal of his complaint is AFFIRMED.